Landon, J.:
This case differs from People ex rel. Renshaw v. Gillespie, herewith decided (post, p. 91). There the question was whether the owner of a dog, upon which he had paid the tax, was deprived of due pro- . cess of law, in respect Of the penalty declared by section 125 of the County Law (Laws of 1892, chap.' 686) upon his refusal to obey the *29order of a justice of the peace directing him to kill his dog imme^ diately. We held that he was not, because, upon being sued for the penalty, he would have his day in court upon all the material facts.
Here the plaintiff’s dogs are not alleged to be dangerous; he refuses to buy a license for them from the defendant, and the defendant, because of his refusal, threatens to kill the dogs, or confiscate them.
The field of the defendant’s jurisdiction is the city of Albany. The County Law, which provides for the taxation of dogs, by section 111 exempts the city of Albany from its provisions. Chapter 448, Laws of 1896, requires the owner of every dog within the city to procure a yearly license for it and pay the defendant one dollar therefor, under penalty, upon refusal, of death to the dog, or its confiscation, and vests the execution of the law and the proceeds of the license or sale of the dog in the defendant. .
No doubt the Legislature may enact that no one shall keep a dog unless licensed to do so, in like manner as it may enact that no one shall sell liquor unless licensed to do so. That this is a proper exercise of the police power is well settled. But the important question here is, suppose he refuses to take out a license for his dog, can the dog be summarily killed or'confiscated without any process of law whatever ? When the law of the State was .that dogs were not, prima facie, property, but must be proved to be valuable before they could be treated as such, it followed that the killing or confiscation of a dog, prima facie, affected no property right, and was no legal grievance. (Sentell v. N. O. & C. R. R. Co., 166 U. S. 698.) But now dogs in this State are property (Mullaly v. People, 86 N. Y. 365), and, of course, within the laws for the protection of property. If one sells liquor without a license, the liquor, in the absence of a law enacted before it was procured declaring it to be a nuisance per se, cannot be confiscated in this State without due process of law. (Wynehamer v. People, 13 N. Y. 378.)
It is true that certain instruments and appliances found in use in violation of law, as fishing nets in prohibited waters, i. e., in flagrante delicto, may be destroyed as nuisances by the proper officer (not by any corporation),provided they are of small value (Lawton v. Steele, 119 N. Y. 226 ; S. C., 152 U. S. 133); but if of consider*30able value, as a bawdy house - or a smuggling vessel, cannot be destroyed without due process of law (Id.)-— a distinction which may be fight, however much we may doubt that the right differs with difference in values.
Now, it is plain that .'whether -a dog is licensed or not does not affect its character. A good dog is nope the less .so, though it wear no collar. The statute of 1896 does not declare - the keeping of an unlicensed dog' a misdemeanor, nor does it declare that the dog that wears no collar is presumptively a nuisance. The plaintiff does not put his dogs to an improper use. They are neither vicious nor dangerous. There is, therefore, no ground upon which- we can ■ assume that the plaintiff’s dogs are a nuisance; and hence the defendant’s right to kill them must rest upon some other basis,, or be denied, altogether.
Unlike the County Law, the act of 1896 prescribes no money penalty for plaintiff’s refusal to take out a license for his dogs. If we assume that the killing or confiscation of the plaintiff’s dogs is the penalty described for his disobedience of the statute, then the same reasons which entitle him to his day in court before a penalty in money can be exacted, apply before the penalty in dogs can be exacted. In- neither case can li'e be deprived of his property without due process of law. The currency in which the penalty is' exacted cannot affect the principle.
But there is another ground upon which . we think the plaintiff ■can rest his action. The act of 1896 assumes to vest in the defendant, a private corporation, the execution of certain police powers of the State, and thus, in 'effect, to make- the- defendant a public -officer.
The Constitution of the State provides for the election and appointment of certain officers, and vests the Legislature with power to provide for the election or appointment of the rest. “All city, town and village officers whose election or appointment is not pro-. vided for by this. Constitution shall be elected by the electors of ■such cities, towns and villages, or' of some division thereof, or appointed by such authorities thereof, as the Legislature shall' designate for that purpose.” (Art. 10, § 2.) If a corporation were ■eligible to a city office the Legislature could not appoint it.
• But a corporation is not eligible to any public office for the rea*31sons, if there were no others, that it cannot take the oath of office; that it is not a human but a legal being; it has legal attributes only, and the law cannot attribute to it moral qualities, although it may try to secure some respect for them under penalties which touch its pocket or franchise. It is obvious that the execution of police regulations which affect the life, liberty, property, health and happiness of human beings should be vested in human beings, and not in such legal entities as cannot be endowed with moral qualities and cannot be adequately punished for official misconduct.
It is true, as the defendant contends, that the Penal Code (§ 668) provides: “ The officers and agents of all duly incorporated societies for the prevention of cruelty to animals or children are hereby declared to be peace officers within the provisions of section 154 of the Code of Criminal Procedure.” Section 154 provides that: “A peace officer is a sheriff of a county, or his under sheriff or deputy, or a constable, marshal, police constable or policeman of a city, town or village.” Whether the officers or agents of the defendant, within the terms of the Constitution' above cited, can thus be appointed peace officers, we need not inquire, since none of them is a party to this action, and the defendant does not justify under any of them.
The defendant contends, however, that chapter 448, Laws 1896, under which it claims the powers here called in question, creates it a “ subordinate governmental agency.” If by that assumed designation it is meant that, without being a police or peace officer, it can nevertheless execute the police powers conferred by the act, then it is incumbent upon us to discover whether such powers are official powers or the mere incident of them, such as the officer or department charged with the execution of the main power may delegate to a non-official subordinate, servant or helper.
There is no doubt that public officers can, in many cases, employ corporations to do work for the government. Thus, banks or trust companies can be made fiscal agents for the custody of public or trust moneys to be disbursed upon proper official vouchers. Mails and government property may be transported by railroad companies. Corporations may become contractors for public works. Water, gas and electric companies can supply the government with their products or services. Such matters are regulated by contract or by statutes, or statutory regulations having the force of a contract. *32The government in the discharge of its duties must be the .employer . of various kinds of service or labor, from that of the common laborer to'that of the expert in art and science.; but the'employ-* ment of such persons is, with possibly rare exceptions,, committed by law to some' officer or department. - Within the restrictions imposed by the Constitution, the State may dispense charity through the medium of -the private charitable corporation selected by it. '
Such corporations or persons thus employed ■ may, perhaps with- ' out impropriety, be designated as “subordinate governmental agencies.”
In the police; department if it is necessary to kill dogs* perhaps the proper officer can' employ some one for the purpose, and thus we would have another instance of “subordinate governmental agency,” differing in dignity and dégree from those first mentioned but not in principle.
In Trustees of Exempt Firemen's Fund v. Roome (93 N. Y. 313), a case much relied upon by the defendant, the phrase “ subordinate governmental agency ” was applied to' the plaintiff as justifying its right to -receive a license fee or -tax which the State had imposed' upon certain foreign insurance- companies doing business in the city of New York, as the price of admitting them to the privilege of doing business within this State. The right of the State to iinpose the taxor license fee for its -own purposes was held tobe clear-. The right of the plaintiff to receive and use it for its own corporate purposes was challenged, among other reasons, because it was a gift of public money to a corporation,, ánd thus forbidden by the Constitution. (Art.. 8, § 9.). The court held that it was hot a. gift, but a payment by the State to the exempt firemen, members of the plaintiff corporation, of the .money the State morally owed them for their past services*- and thus an appropriation to- the public .use; and that, in giving the money to the corporation, the State selected it as “ a subordinate governmental agency,, employed by the State to fulfill, its obligations- due to the exempt firemen for the service they had rendered at the request and by the procurement of the State.”
It is obvious that the corporation' plaintiff in that case had simply the function of collecting certain moneys appropriated to it, and .applying them to the uses, of the- exempt, firemen, members of ■ *33the corporation. In this sense the term “ subordinate governmental agency” has a meaning much too narrow to cover the functions which the act of 1896 seeks to confer upon the defendant.
The defendant by its answer alleges “ That the defendant has, and has exercised, and, at the time of the commencement of this action was, and now is, exercising, certain police powers conferred upon it by the statutes of the State of New York, and more particularly by article 5 of chapter 559 of the Laws of the State of New York of 1895, and by section 668 of the Penal Code of the State of New York; that said society has entered upon the execution of the duties prescribed by chapter 448 of the Laws of 1896, providing for the licensing of dogs.”
The defendant admitted upon the trial “ that defendant, unless restrained by order of the court, will seize and destroy or otherwise dispose of, the property of the plaintiff.”
Under the act of 1896 no dog in the city of Albany has a prima facie right to live, unless it wears the tag of the defendant. 'No person has the right to own or harbor a dog, except when licensed by defendant. By paying the defendant one dollar a person can get a license for his dog, however mad, vicious or diseased it may be. _ If he does not choose to pay the defendant can confiscate the dog, unless redeemed within forty-eight hours by paying two dollars. The defendant need not kill the dogs it confiscates, but may sell them, and the defendant can manage its business upon a basis the most thrifty for itself, thus placing the public service at the mercy of corporate interests.
It is thus seen that the powers assumed to be vested in the defendant are not merely to render services incidental to the execution of the powers of some other official department, such as the receipt of a tax which the defendant ought to pay, but they embrace the execution of all the powers which the State has suspended over the plaintiff’s rights and liberties in respect of his keeping this kind of property, including those of a discretionary kind authorizing its destruction or sale — in short, police powers. The grant of a license is the exercise of' sovereign power. To require the individual to pay a private corporation for a sovereign favor, seems to be con- ’ trary to the fundamental principles of popular government.
*34No attempt was made in the ease cited (Trustees of Exempt Firemen's Fund v. Roome, supra) to seize or confiscate the ■ defendant’s property without giving him his day in'court. The phrase “ subordinate governmental agency,” which was there used with great hesitation and caution, would be misapplied and abused if perverted into a justification of the corporate invasion of the people’s right to be governed by officers chosen from among themselves, and from the like invasion of their right to be secure from deprivation of their property without due process of law.
We have no doubt.the defendant is a most worthy institution, but however great its merits, they cannot obscure the vice of such legislation.
For these reasons, without passing upon others urged by the plaintiff, we think the judgment should be reversed, and judgment directed for the plaintiff. If, however, the defendant request a new trial in place of the direction for judgment, the order may be so entered, costs to abide the event.
All concurred.
Judgment reversed and judgment directed for plaintiff. If, however, the defendant requests a new trial, the order may be so entered, costs to abide the event.